     Case 1:15-cv-05345-AJN-KHP Document 1308 Filed 07/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CITY OF ALMATY, KAZAHKSTAN
and BTA BANK JSC,

                         Plaintiffs,

               v.                                        No. 15 Civ. 5345 (AJN) (KHP)

MUKHTAR ABLYAZOV, ILYAS KHRAPUNOV,
VIKTOR KHRAPUNOV, and TRIADOU SPV S.A.,

                         Defendants.



                        NOTICE OF PLAINTIFFS’ MOTION TO
                     PRECLUDE THE OPINIONS OF S. ILAN GUEDJ

       PLEASE TAKE NOTICE THAT, upon the accompanying Memorandum of Law and the

Declaration of Matthew L. Schwartz and annexed exhibits, Plaintiffs City of Almaty, Kazakhstan,

and BTA Bank JSC, by their attorneys at Boies Schiller Flexner LLP, will move this Court before

the Honorable Alison J. Nathan, United States District Judge, at the Daniel Patrick Moynihan

United States Courthouse, 40 Foley Square, New York, New York 10007, at such date and time

the Court sets, for an order precluding the testimony of Defendant Triadou SPV S.A.’s expert

witness S. Ilan Guedj.

       PLEASE TAKE FURTHER NOTICE THAT any opposing affidavits and answering

memoranda shall be served no later than August 19, 2020, pursuant to the Court’s June 3, 2020,

Order. See ECF No. 1258.
    Case 1:15-cv-05345-AJN-KHP Document 1308 Filed 07/01/20 Page 2 of 2




Dated: New York, New York
       July 1, 2020                      Respectfully,

                                         /s/ Matthew L. Schwartz
                                         Matthew L. Schwartz
                                         Peter M. Skinner
                                         Craig Wenner
                                         Valecia Battle

                                         BOIES SCHILLER FLEXNER LLP
                                         55 Hudson Yards
                                         New York, NY 10001
                                         (t) +1 212 446 2300
                                         (f) +1 212 446 2380

                                         Attorneys for Plaintiffs




                                     2
